          IN THE UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF MINNESOTA
                    FOURTH DIVISION


 AALFA Family Clinic, et al.

                        Plaintiffs,
                                                 Case No. 0:20-cv-01037-PJS-DTS
 v.

 Tim Walz, et al.,

                        Defendants.


      MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
              PRELIMINARY INJUNCTION
      The Governor of Minnesota has issued an executive order that prohibits all “non-
essential or elective surgeries and procedures” that use personal protective equipment
(PPE). See Executive Order 20-9 (attached as Exhibit 2). The governor has also issued
stay-at-home orders that prohibit Minnesotans from exercising their constitutional
rights to attend church and peaceably assemble in an effort to maintain social distanc-
ing. See Executive Order 20-20 (attached as Exhibit 4); Executive Order 20-33 (attached
as Exhibit 5); Executive Order 20-48 (attached as Exhibit 6).
      But the state’s officials are refusing to enforce these orders against abortion pro-
viders. The Minnesota Department of Health has given abortion providers free rein to
continue using PPE on elective abortions, even though other elective procedures have
been suspended to conserve PPE for life-saving or essential health care during this
time of worldwide shortage. See Torey Van Oot, Minnesota Providers Can Continue Abor-
tion, Drawing Criticism From Some, Star Tribune (March 31, 2020), available at
http://strib.mn/3cfFnJP (attached as Exhibit 3). The state’s officials are even allowing
abortion patients to demand an elective surgical abortion — which consumes more PPE




brief in support of motion for preliminary injunction                         Page 1 of 21
than a medication abortion1— even when medication abortion could be used to achieve
the same result.
    The state’s officials are also allowing abortion clinics to flout social-distancing
guidelines by performing surgical abortions on patients when medication abortion
could be used instead. A surgical abortion cannot comply with social-distancing guide-
lines because the physician must come within six feet of the patient when performing
the procedure. See Declaration of Kathi Aultman, M.D. (Aultman Decl.) ¶¶ 15, 21 (at-
tached as Exhibit 8). Medication abortion, by contrast, is not performed in an abortion
clinic and does not require a physician or any clinic staff to come within six feet of the
patient. See id. Yet the state’s officials are refusing to impose any social-distancing limi-
tations on a patient’s choice of abortion procedure, while simultaneously insisting that
other constitutional rights (such as the right to attend church) must yield to state-im-
posed social-distancing guidelines.
    The Constitution does not permit state officials to give abortion providers special
dispensations from its elective-surgery ban or from the social-distancing rules that are
being imposed on every Minnesota resident. The government unquestionably has the
authority to ban elective surgeries that consume PPE during a pandemic, but the Equal
Protection Clause does not allow state officials to ban elective surgeries while giving
abortion providers a blank check to consume PPE on elective surgical abortions —
especially when the patient could opt for a medication abortion that uses less PPE. In
like manner, the State’s police powers allow it to impose social-distancing requirements
that curtail the exercise of constitutional rights during a pandemic. But a State cannot
give special status to politically favored rights such as abortion — to the point of refus-
ing even to limit a patient’s choice among the different methods of abortion — while



1. See Declaration of Kathi Aultman, M.D. (Aultman Decl.) ¶ 20 (attached as Exhibit
   8).


brief in support of motion for preliminary injunction                            Page 2 of 21
simultaneously insisting that the constitutional right to attend church must yield to so-
cial-distancing mandates.
    The state’s officials are violating the Equal Protection Clause by giving abortion
providers a free pass from restrictions on elective surgeries that are being imposed on
every other health-care provider in Minnesota. The state’s officials are also violating
the Equal Protection Clause by prohibiting Minnesota residents from attending church
in the name of social distancing, while simultaneously refusing to extend any social-
distancing regulations to a patient’s choice of abortion procedure. These preferential
treatments for abortion cannot be justified under any tier of equal-protection scrutiny,
and they especially cannot be justified when the State’s COVID-19 prevention edicts
are infringing fundamental constitutional rights.2
    The defendants are also imposing irreparable injury on the plaintiff health-care
providers by allowing PPE to be needlessly consumed on elective surgical abortions.
The COVID-19 pandemic has led to a worldwide shortage of PPE, which is endan-
gering the lives of doctors and nurses on the front lines of the pandemic and all other
medical professionals who provide essential health care. Yet the State is allowing abor-
tion providers and patients to consume extra PPE on surgical abortions when a medi-
cation abortion could be performed instead, which is squandering scarce PPE on an
unnecessary surgical procedure and threatening the lives and safety of every medical
professional who needs PPE during this time of worldwide shortage. The defendants
are also imposing irreparable discriminatory burdens on doctors who perform elective
surgeries other than abortion, as well as the patients who need those non-abortion

2. The plaintiffs are not seeking relief on the theory that the state officials are violating
   the governor’s executive orders, and the federal courts are jurisdictionally barred
   from considering claims that a state official is acting is violation of state law. See
   Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 117 (1984). The defend-
   ants are violating 42 U.S.C. § 1983 and the plaintiffs’ rights under the Equal Pro-
   tection Clause — regardless of whether they are properly interpreting the governor’s
   executive order as a matter of state law.


brief in support of motion for preliminary injunction                            Page 3 of 21
elective surgeries, by forcing them to bear the brunt of the State’s PPE-conservation
measures while abortion providers and patients are given carte blanche to consume
PPE on whatever abortion procedure they prefer.
    The plaintiffs are not requesting a preliminary injunction that bans abortion — and
they are not seeking an injunction that categorically suspends the performance of sur-
gical abortion during the COVID-19 pandemic. The plaintiffs ask only for a prelimi-
nary injunction that blocks the defendant abortion clinics from performing surgical
abortions when the patient could obtain a medication abortion instead. This would
allow surgical abortions to continue for patients who: (1) are contraindicated for med-
ication abortion; or (2) were unable to schedule and obtain medication abortion during
the time in which medication abortion is legally available in Minnesota. The plaintiffs
also seek a preliminary injunction that prevents the state’s officials from enforcing Ex-
ecutive Orders 20-09, 20-20, 20-30, 20-48, and any current or future executive order
that restricts elective surgeries, regulates the use or consumption of PPE, restricts
church attendance, or imposes social-distancing requirements — unless and until those
orders are amended or reinterpreted to prohibit surgical abortions on patients who
could obtain a medication abortion instead. These proposed injunctions will expire
when state officials lift all social-distancing requirements and all restrictions on the per-
formance of elective surgeries.
    Abortion providers and patients will suffer little if any harm from the requested
relief. Anyone who wants an abortion in Minnesota will still be able to obtain one. The
only requirement is that they use medication abortion rather than surgical abortion
when medication abortion is available. That is not too much to ask — especially when
providers of elective surgeries other than abortion are shut down entirely and their
patients have no choice but to wait for the governor to lift his restrictions on elective
surgeries. Finally, the public interest strongly counsels in favor of this relief, which will




brief in support of motion for preliminary injunction                            Page 4 of 21
conserve PPE and increase social distancing in the midst of a horrific pandemic that
has already killed over 67,000 Americans and threatens to kill thousands more.

                            STATEMENT OF FACTS
     On March 13, 2020, Governor Tim Walz declared a peacetime emergency in re-
sponse to the COVID-19 outbreak. See Executive Order 20-01 (attached as Exhibit 1).
The governor has since issued executive orders that suspend the performance of elec-
tive surgeries (EO 20-09), and that impose social-distancing requirements (EO 20-20,
EO 20-33, and EO-48) (attached as Exhibits 3–5).

I.     Executive Order 20-09
     The COVID-19 pandemic has produced a worldwide shortage of personal pro-
tective equipment (PPE), such as masks, gloves, gowns, and face shields. This shortage
is threatening the lives of doctors and nurses on the front lines of the pandemic, who
are already being instructed to re-use the masks and gowns that are needed to protect
themselves and their colleagues from the highly contagious virus.3 It is also putting the
entire American health-care system at risk of collapse. If hospitals run out of personal
protective equipment and medical professionals begin falling sick and dying, then the
nation will become incapable of treating those who acquire the COVID-19 virus,
which will drastically increase the number of infections and lead to a loss of life of
catastrophic proportions.
     In response to this threatened calamity, Governor Walz issued Executive Order
20-09, which postpones “all non-essential or elective surgeries and procedures, includ-
ing non-emergent or elective dental care, that utilize PPE or ventilators.” The order
suspends non-essential or elective surgeries and procedures “for the duration of the

3. See Andrew Jacobs, Matt Richtel, and Mike Baker, “At War With No Ammo”: Doctors
   Say Shortage of Protective Gear Is Dire, New York Times (March 19, 2020), available at
   https://nyti.ms/2UYZMvs; Melanie Evans and Khadeeja Safdar, Hospitals Facing
   Coronavirus Are Running Out of Masks, Other Key Equipment, Wall Street Journal (March
   18, 2020), available at https://on.wsj.com/39FTPsG.


brief in support of motion for preliminary injunction                        Page 5 of 21
peacetime emergency declared in Executive Order 20-01 or until this Executive Order
is rescinded.” See Executive Order 20-09 (attached as Exhibit 2).
    Executive Order 20-09 explains why Governor Walz ordered a halt to all non-
essential or elective surgeries and procedures that use PPE:

       COVID-19 cases in Minnesota are rapidly increasing and risk over-
       whelming the healthcare system. On March 17, 2020, the Centers for
       Disease Control and Prevention recommended delaying elective inpa-
       tient and outpatient surgeries and procedures, which include dental pro-
       cedures. On March 18, 2020, the Centers for Medicare and Medicaid
       Services (“CMS”) issued similar guidance. CMS recognizes that conser-
       vation of critical resources such as ventilators and personal protective
       equipment (“PPE”) is essential to aggressively address the COVID-19
       pandemic. CMS has also recognized that non-emergent or elective pro-
       cedures increase patient and provider contact, which could increase the
       risk of COVID-19 transmission. This risk provides further reason to
       delay elective surgeries and procedures. To ensure the health and safety
       of Minnesotans, it is important to establish consistency throughout our
       healthcare system and ensure that our resources can be focused on re-
       sponding to this pandemic.
See Executive Order 20-09 (attached as Exhibit 2). The order defines a “non-essential
surgery or procedure” as:

       a surgery or procedure that can be delayed without undue risk to the
       current or future health of a patient. Examples of criteria to consider in
       making this determination include:
           a. Threat to the patient’s life if surgery or procedure is not per-
              formed.
           b. Threat of permanent dysfunction of an extremity or organ sys-
              tem, including teeth and jaws.
           c. Risk of metastasis or progression of staging.
See Executive Order 20-09 (attached as Exhibit 2). Any person who willfully violates
Executive Order 20-09 is guilty of a misdemeanor, and is punishable by a fine not to
exceed $1,000, or by imprisonment for not more than 90 days. See Executive Order 20-
09 (attached as Exhibit 2).




brief in support of motion for preliminary injunction                        Page 6 of 21
    The vast majority of surgical abortions are “elective” procedures,4 see Aultman
Decl. at ¶ 23, and all of them require the use of PPE, see id. at ¶¶ 15–19.5 The only time
abortion is not “elective” is when it is performed for the purpose of saving the life or
health of the mother. See Aultman Decl. ¶ 23. So the text of Executive Order 20-09
prohibits the continued performance of elective surgical abortions. Nevertheless, the
Minnesota Department of Health has decided to categorically exempt abortion pro-
viders and their patients from the requirements of Executive Order 20-09, and the
governor has “deferred” to the Department’s decision. See Torey Van Oot, Minnesota
Providers Can Continue Abortion, Drawing Criticism From Some, Star Tribune (March 31,
2020), available at http://strib.mn/3cfFnJP (attached as Exhibit 3).
    State officials have also refused to take the more limited step of requiring abortion
patients and providers to use medication abortion over surgical abortion. Surgical abor-
tion requires more extensive use of personal protective equipment, and it requires the
use of gloves, surgical masks, and protective eyewear while the procedure is performed.
See Aultman Decl. ¶¶ 15–19 (attached as Exhibit 8). Medication abortion, by contrast,
requires less use of PPE because the abortion-inducing drugs are taken at home with-
out clinic personnel present. See id. at ¶ 20. Although some PPE might still be con-
sumed during a pre-abortion ultrasound or a post-abortion follow-up appointment,
that is equally true for both surgical and medication abortion. See id. So less PPE will
be consumed if a patient opts for medication abortion over surgical abortion, and the


4. See Aultman Decl. ¶¶ 23 (attached as Exhibit 8).
5. See also In re Rutledge, --- F.3d ---, 2020 WL 1933122, at *2 (8th Cir. Apr. 22, 2020)
   (“Surgical abortions, like other surgical procedures, ordinarily require providers to
   use PPE to prevent ‘exposure to blood and other bodily fluids and tissue, and to
   protect the patient from infection.’ The relevant PPE in a surgical abortion could
   include a surgical mask, gloves, gown, and eye protection. Moreover, given the in-
   creasing risk of infection, all patients who undergo any type of surgical procedure
   may themselves need to use PPE in order to avoid contracting COVID-19.”).



brief in support of motion for preliminary injunction                         Page 7 of 21
State will conserve significant PPE by requiring abortion providers and patients to use
medication abortion over surgical abortion when each method of abortion is available.

II.     The Governor’s Stay-at-Home Orders (Executive Orders 20-20, 20-33,
        and 20-48)
      The COVID-19 pandemic has also led state officials to impose social-distancing
requirements to reduce the spread of the virus.
      On March 25, 2020, Governor Walz issued a stay-at-home order, which compels
Minnesotans to stay at home or in their place of residence except to engage in the
“Activities and Critical Sector Work” described in the order. See Executive Order 20-20
(attached as Exhibit 4). On April 8, 2020, Governor Walz extended this stay-at-home
order to May 3, 2020. See Executive Order 20-33 (attached as Exhibit 5). On April 30,
2020, Governor Walz extended the stay-at-home order to May 18, 2020. See Executive
Order 20-48 (attached as Exhibit 6). The governor’s stay-at-home orders limit the ex-
ercise of fundamental constitutional rights, as they prohibit Minnesotans from attend-
ing in-person church services and exercising their constitutional right to peaceably as-
semble.
      The governor’s stay-at-home orders list “reproductive health care” as one of the
“critical sectors” exempt from the order’s work-at-home requirements. See, e.g., Execu-
tive Order 20-48(6)(a)(ii) (attached as Exhibit 6). But the governor’s order still requires
abortion providers — and all other “critical sectors” — to practice “social distancing to
the maximum extent possible.” See Executive Order 20-48(5); see also Executive Order
20-48(7) (“All exempted Activities and Critical Sector work activities should be con-
ducted in a manner that adheres to Minnesota OSHA Standards and the MDH and
CDC Guidelines related to COVID-19, including social distancing and hygiene.”).
      Despite the ostensible requirement in the governor’s order that abortion clinics
practice social distancing to the maximum possible extent, the state’s officials are not
imposing or enforcing any social-distancing requirements when it comes to a patient’s



brief in support of motion for preliminary injunction                          Page 8 of 21
choice of abortion procedures. Social distancing requires an abortion patient to opt for
medication abortion over surgical abortion whenever medication abortion is available.
It is impossible for surgical abortion to comply with social-distancing guidelines be-
cause the physician must perform the procedure within six feet of the patient. See Ault-
man Decl. ¶ 15 (attached as Exhibit 8). Medication abortion, by contrast, is not per-
formed in the abortion clinic, and it does not require a physician or any clinic staff to
come within six feet of the patient. See Aultman Decl. ¶ 21 (attached as Exhibit 8).
Indeed, one of the defendant abortion clinics recognizes that medication abortion is
more consistent with social-distancing and the need to protect public safety, and it is
“recommending” that its patients opt for medication abortion over surgical abortion
“to keep with social distancing mandates”:
       Our physicians recommend that any patient 10 weeks and earlier have
       a medication abortion to keep with social distancing mandates. Please
       seriously consider this option as this can help keep you and our staff
       safer. This method requires less staff contact and less time at our clinic.
https://wehealthclinic.org (last visited on May 3, 2020) (attached as Exhibit 7). Yet the
defendant abortion clinics are still performing surgical abortions on any patient who
asks for one — even when medication abortion is available — while state officials look
the other way.
     THE PLAINTIFFS ARE ENTITLED TO A PRELIMINARY
                      INJUNCTION
    There are four factors to consider in determining whether a preliminary injunction
should issue: “(1) whether there is a substantial probability movant will succeed at trial;
(2) whether the moving party will suffer irreparable injury absent the injunction; (3) the
harm to other interested parties if the relief is granted; and (4) the effect on the public
interest.” Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d 109, 112 (8th Cir. 1981) (en
banc). Each of these four factors supports a preliminary injunction.




brief in support of motion for preliminary injunction                             Page 9 of 21
I.     There Is A Substantial Probability That The Plaintiffs Will Succeed On
       Their Challenge To The State’s Discriminatory Exemption Of Abortion
       From Its Elective-Surgery Ban And Social-Distancing Rules
     The Fourteenth Amendment of the U.S. Constitution forbids the States to deny
to any person within their jurisdiction the equal protection of the laws. The State of
Minnesota is violating the Equal Protection Clause in two separate and distinct ways.
     First, the State is violating equal protection by completely exempting abortion pro-
viders from its restrictions on PPE consumption. Executive Order 20-09 bans all “non-
essential or elective surgeries and procedures” that use personal protective equipment
(PPE). See Executive Order 20-9 (attached as Exhibit 2). Yet the State is not only al-
lowing abortion providers to consume PPE on elective abortions, it is even allowing
them to perform elective surgical abortions — which consume more PPE than medica-
tion abortions — when medication abortion could be performed on the patient instead.
The Equal Protection Clause does not allow a State to ban all elective surgeries and
procedures in the name of conserving PPE, and then allow politically favored constit-
uents such abortion providers to consume as much PPE as they wish. Nor does the
Equal Protection Clause allow a State to prevent patients from obtaining elective sur-
geries in the name of conserving PPE, and then allow abortion patients to not only
obtain elective abortions but also to choose a particular method of elective abortion that
consumes more PPE.
     The State’s decision to categorically exempt abortion providers from its restrictions
on PPE consumption cannot satisfy any standard of equal-protection scrutiny. Even
under rational-basis review, a State must explain how its classifications “bear a rational
relationship to an independent and legitimate legislative end.” Romer v. Evans, 517 U.S.
620, 633 (1996). And even if one were to assume that the State has a “legitimate”
interest in ensuring access to abortion at a time when all other elective procedures are
banned, that interest can be achieved by allowing medication abortions to continue,




brief in support of motion for preliminary injunction                        Page 10 of 21
while permitting surgical abortions only when medication abortion is unavailable for
that particular patient.
    A policy that allows abortion patients to consume PPE by opting for surgical abor-
tion over medication abortion has nothing to do with ensuring access to the abortion
procedure. The choice between the two abortion procedures concerns only the con-
venience and comfort of abortion patients. But a state cannot justify a policy that with-
holds all PPE from patients seeking elective surgeries other than abortion, while per-
mitting abortion patients to not only consume PPE on an elective procedure, but also
to consume additional PPE by opting for the method of abortion that consumes more
PPE than the alternative. The State has no legitimate interest in allocating scarce PPE
toward accommodating an abortion patient’s choice of surgical abortion over medica-
tion abortion, when it is withholding all PPE from the non-abortion patients who are
completely denied access to elective surgeries. And there is no legitimate interest in
elevating the comfort and convenience of abortion patients — who can still obtain the
elective abortions that they seek — over the medical needs of non-abortion patients
who cannot obtain any elective surgeries or procedures during the pandemic.
    The State is also violating equal protection by refusing to apply its social-distancing
requirements to a patient’s choice of abortion procedure. Surgical abortion violates
social-distancing guidelines because it requires a physician to perform the procedure
within six feet of the patient. With medication abortion, the procedure is done at home
and does not require doctors or clinic employees to come within a six-foot radius of
the patient. The state’s officials, however, are refusing to require abortion providers or
patients to use medication abortion over surgical abortion, and they are allowing them
to endanger the public safety by performing surgical abortion whenever a patient asks
for it. The Equal Protection Clause does not permit a State to give abortion providers
and patients special allowances to violate social-distancing guidelines when the State is




brief in support of motion for preliminary injunction                         Page 11 of 21
simultaneously enforcing its social-distancing requirements in a manner that infringes
fundamental rights.
    When a state classification infringes upon a “fundamental right,” a court must ap-
ply strict scrutiny. See Plyler v. Doe, 457 U.S. 202, 216–17 (1982) (“[W]e have treated as
presumptively invidious those classifications that disadvantage a ‘suspect class,’ or that
impinge upon the exercise of a ‘fundamental right.’ With respect to such classifications,
it is appropriate to enforce the mandate of equal protection by requiring the State to
demonstrate that its classification has been precisely tailored to serve a compelling gov-
ernmental interest.” (footnotes omitted)).6 The State is currently using its social-dis-
tancing requirements to prevent Minnesotans from exercising their fundamental rights
to attend church and peaceably assemble. See, e.g., Executive Order 20-48. A State may
require fundamental rights to yield to its efforts to prevent the spread of a pandemic.
See Jacobson v. Massachusetts, 197 U.S. 11 (1905). But a State may not give special status to
politically favored rights such as abortion when fundamental constitutional rights —
such as the right to the free exercise of the religion and the right of the people to
peaceably assemble — are being subordinated to the State’s COVID-19 prevention
measures. If a State wants to ban church services in the name of social distancing,
while simultaneously allowing abortion patients to violate social-distancing guidelines
by opting for surgical abortion over medication abortion, then the State must satisfy
the requirements of strict scrutiny by demonstrating that its policy is “precisely tailored
to serve a compelling governmental interest.” Plyler v. Doe, 457 U.S. 202, 216–17 (1982).
    There is no “compelling governmental interest” in ensuring that abortion patients
may choose the particular method of abortion that they prefer, especially when the


6. See also Harper v. Virginia State Board of Elections, 383 U.S. 663, 670 (1966) (“[W]here
   fundamental rights and liberties are asserted under the Equal Protection Clause,
   classifications which might invade or restrain them must be closely scrutinized and
   carefully confined.”).


brief in support of motion for preliminary injunction                           Page 12 of 21
choice of surgical abortion will endanger the public health and safety. If the need for
social distancing is so compelling as to trump the constitutional right to attend church,
then it is sufficiently important to trump an abortion patient’s desire for a particular
abortion procedure. The State’s decision to exempt a patient’s choice of abortion pro-
cedure from its social-distancing rules does not reflect a “compelling” interest of any
sort, but a naked preference for abortion rights over religious freedom and other fun-
damental rights. See Cass R. Sunstein, Naked Preferences and The Constitution, 84 Colum.
L. Rev. 1689 (1984).
    Finally, an injunction that prevents surgical abortion when medication abortion is
available will not violate the Supreme Court’s abortion jurisprudence by imposing an
“undue burden” on abortion patients. See, e.g., Planned Parenthood of Southeastern Pa. v.
Casey, 505 U.S. 833, 874 (1992) (plurality opinion). The court-created right to abortion
is implicated only by laws that restrict or burden a patient’s access to abortion; there is
no constitutional right to use whatever method of abortion a patient desires. See Gon-
zales v. Carhart, 550 U.S. 124 (2007) (upholding a federal ban on partial-birth abortion);
id. at 163 (2007) (explaining that “the law need not give abortion doctors unfettered
choice in the course of their medical practice, nor should it elevate their status above
other physicians in the medical community.”). And the Eighth Circuit has already held
that the Constitution permits a State to ban all surgical abortions during the COVID-
19 pandemic. See In re Rutledge, --- F.3d ---, 2020 WL 1933122, at *2 (8th Cir. Apr. 22,
2020). The plaintiffs are requesting a more limited remedy that would prevent surgical
abortions only when medication abortion could be performed on the patient. The
holding of Rutledge is a binding pronouncement, and it establishes beyond doubt that
the requested injunction is constitutional.




brief in support of motion for preliminary injunction                         Page 13 of 21
II.      The Plaintiffs Will Suffer Irreparable Injury Absent A Preliminary
         Injunction
      The plaintiffs in this case fall into three groups: (1) Medical professionals who need
PPE to provide essential health care during the COVID-19 pandemic;7 (2) Medical
professionals who are being prohibited from using PPE on non-abortion elective sur-
geries;8 and (3) Churchgoers whose First Amendment rights are being infringed by the
State’s social-distancing measures.9
      The medical professionals who need PPE for essential health care will suffer ir-
reparable injury absent a preliminary injunction, because the continued use of PPE on
elective and unnecessary surgical abortions is depleting the already scarce supply of
these materials. There is currently a worldwide shortage of PPE. See Declaration of
Paul J. Spencer, D.O. (Spencer Decl.) ¶¶ 5–6 (attached as Exhibit 9); see also Andrew
Jacobs, Matt Richtel, and Mike Baker, “At War With No Ammo”: Doctors Say Shortage of
Protective Gear Is Dire, New York Times (March 19, 2020), available at
https://nyti.ms/2UYZMvs; Melanie Evans and Khadeeja Safdar, Hospitals Facing Coro-
navirus Are Running Out of Masks, Other Key Equipment, Wall Street Journal (March 18,
2020), available at https://on.wsj.com/39FTPsG. And this shortage is already forcing
doctors and medical professionals to re-use masks and gowns that are needed to pro-
tect themselves and their colleagues from COVID-19. See id. The AALFA Family Clinic,
for example, was unable to obtain N-95 masks through its regular suppliers, and after
an extensive search was finally able to purchase industrial N-95 masks at a local building
supply store for $35 apiece. See Spencer Decl. at ¶ 6. The AAFLA Family Clinic has


7. These plaintiffs include the AALFA Family Clinic, Dr. Spencer, Dr. Paquette, Dr.
   Paquette, Dr. Kobbermann, Ms. McKee, Mr. Spencer, Dr. Anderson, Ms. Slattery,
   Ms. Tierney, Dr. Daly, and the American Association of Pro-Life Obstetricians and
   Gynecologists (AAPLOG).
8. These plaintiffs include Dr. Daly and Dr. Anderson.
9. These plaintiffs include Ms. Vavilov, Ms. Schumacher, Mr. Diedrich, Ms. Pauling,
   Mr. Benyon, Mr. and Ms. Fuith, Mr. Schmitz, Ms. Kostick, and Ms. Steffel.


brief in support of motion for preliminary injunction                          Page 14 of 21
also encountered a shortage of gowns, which has forced Dr. Spencer to wear impro-
vised devices. See id. The employees at the AAFLA Family Clinic have been required to
sterilize and re-use their masks because of short supply, and some of its staff have
been making their own masks in response to the shortage. See id. And Dr. Daly’s clinic
has been using cloth masks because its supply of surgical masks is so limited. See Dec-
laration of Peter J. Daly, M.D. (Daly Decl.) ¶ 5 (attached as Exhibit 10).
    Each of the medical-professional plaintiffs is suffering irreparable injury from the
selfish and unjustifiable consumption of PPE on unnecessary surgical abortions. See
Spencer Decl. at ¶ 11; Declaration of Matthew Anderson (Anderson Decl.) ¶ 9–10 (at-
tached as Exhibit 11); Declaration of Peter J. Daly (Daly Decl.) ¶ 10 (attached as Ex-
hibit 10); Declaration of Donna J. Harrison (Harrison Decl.) ¶ 6 (attached as Exhibit
12). The defendants’ diversion of scarce PPE to unnecessary surgical abortions —
when a medication abortion could be performed instead — is aggravating the world-
wide shortage of PPE, and it is endangering the lives and safety of every medical pro-
fessional who needs PPE to provide essential and life-saving healthcare during this
pandemic. A preliminary injunction will alleviate these injuries by stopping the unnec-
essary consumption of PPE on surgical abortions, and by suspending surgical abor-
tions except in situations where a medication abortion cannot be performed on the
patient.
    Dr. Daly and Dr. Anderson are suffering additional irreparable injuries, because
they are currently prohibited from using PPE to perform elective surgeries, while abor-
tion providers have been given license to consume PPE on whatever elective abortion
procedure a patient requests. Dr. Daly is an orthopedic surgeon, and he has been
blocked from performing surgeries that are needed to alleviate severe pain and disabil-
ities that his patients are experiencing. See Daly Decl. at ¶ 5. These prohibited surgeries
include shoulder replacements for severe arthritis and fractures; arthroscopic shoulder




brief in support of motion for preliminary injunction                         Page 15 of 21
repairs of dislocating or unstable shoulders; and knee and hip replacements that enable
his patients to walk and work. See id. Dr. Anderson is an OB/GYN surgeon, and he
has been forced to postpone his non-emergent gynecologic surgeries on account of
the governor’s PPE-conservation edicts. See Anderson Decl. at ¶ 5. Two of Dr. Ander-
son’s patients are suffering so much pain on account of this delay that he has had to
place them on long-term narcotic therapy. See id.
    Yet the State is forcing Dr. Daly and Dr. Anderson and their patients to bear the
brunt of the State’s PPE-conservation efforts, by banning them from consuming any
PPE on elective surgeries, while simultaneously allowing scarce PPE to be diverted to
abortion providers. And the State is allowing those abortion providers not only to con-
sume PPE on elective abortions, but also to consume additional PPE whenever a patient
requests an elective surgical abortion over an elective medication abortion — while tell-
ing Dr. Daly and Dr. Anderson that they may not use any PPE on elective surgeries no
matter how much pain or suffering their patients are experiencing. Dr. Daly and Dr.
Anderson are suffering irreparable injury both from their inability to use PPE on non-
abortion elective surgeries and from the discriminatory treatment they are receiving
vis-à-vis abortion providers. An injunction that prevents state officials from enforcing
Executive Order 20-09 unless it is amended or clarified to restrict the use of PPE on
elective surgical abortions will alleviate those injuries.
    Finally, the churchgoer plaintiffs are suffering irreparable injuries because the gov-
ernor’s stay-at-home orders are depriving them of their constitutional right to attend
church services, while state officials refuse to impose any social-distancing restrictions
on an abortion patient’s choice between surgical and medication abortion. The irrepa-
rable injury arises from the plaintiffs’ current inability to attend in-person worship ser-
vices, as well as from the discriminatory treatment that the plaintiffs are receiving from




brief in support of motion for preliminary injunction                         Page 16 of 21
the state’s social-distancing orders. See, e.g., Declaration of Rebecca Vavilov ¶ 7 (at-
tached as Exhibit 13); Declaration of Angie Fuith ¶ 7 (attached as Exhibit 14). An
injunction that prevents state officials from enforcing the stay-at-home orders unless
they are amended or clarified to restrict the use of surgical abortions when medication
abortion can be performed will alleviate those irreparable injuries.

III.     Abortion Providers And Patients Will Suffer Little Or No Harm From A
         Preliminary Injunction That Prevents The Performance Of Surgical
         Abortion When Medication Abortion Is Available
       The proposed preliminary injunction will not prevent any patient who wants an
abortion from obtaining one. It will merely require that abortion patients use medica-
tion abortion rather than surgical abortion when medication abortion is available. Alt-
hough one might conceivably regard the lost ability to obtain one’s preferred method
of abortion as a “harm,” that is but a small price to pay when the extra PPE that
surgical abortions consume is needed to fight a deadly pandemic that has already killed
67,000 Americans — and is needed to protect the lives and safety of medical profes-
sionals who are providing essential health care during the pandemic. Abortion patients
will also receive benefits from the proposed injunction because medication abortion is
more consistent with social distancing. This will reduce the patient’s risk of acquiring
COVID-19 from their abortion, especially if they would otherwise obtain a surgical
abortion from a physician who serves multiple abortion clinics and is at elevated risk
of acquiring the virus on account of his travels.
       More importantly, the proposed preliminary injunction should not harm abortion
providers at all. The restrictions on surgical abortions will apply only when medication
abortion could be performed on the patient instead, so abortion providers should not
lose any business on account of the preliminary injunction. And abortion providers
and their employees will benefit from the increased social distancing that the proposed




brief in support of motion for preliminary injunction                      Page 17 of 21
injunction will provide. Indeed, one of the defendant abortion clinics is “recommend-
ing” that its patients opt for medication abortion over surgical abortion because this
method of abortion “can help keep you and our staff safer.” See https://wehealth-
clinic.org (last visited on May 3, 2020) (attached as Exhibit 7). An injunction requiring
those patients to opt for medication abortion over surgical abortion cannot harm an
abortion clinic that is already pleading with its patients to do so.
      Finally, the preliminary injunction will not harm the state defendants. The state’s
officials have made clear that they wish to preserve PPE and encourage social distanc-
ing during the COVID-19 pandemic. The proposed injunction will accomplish exactly
that, while still giving any woman who wants an abortion the ability to obtain one.

IV.     The Public Interest Strongly Supports The Proposed Preliminary
        Injunction
      It is hard to imagine a public interest more urgent than the need to conserve PPE
and enforce social distancing while our nation is in the midst of a deadly and cata-
strophic pandemic. The COIVD-19 outbreak has already killed over 67,000 Americans
and sickened more than 1 million, and thousands more will get sick and die if the
government fails to enforce social distancing to the maximum extent feasible. The de-
fendants are jeopardizing the lives of their fellow citizens by allowing surgical abortions
to continue when medication abortion could be used instead, and the public interest
demands that this behavior stop immediately.
      The public interest also requires that the government enforce its social-distancing
measures and elective-surgery restrictions in an evenhanded manner. When state offi-
cials decide to exempt abortion providers from the state’s COVID-19 prevention
measures — and refuse to require them to take even the most minimal steps to conserve
PPE and enforce social distancing — then citizens who are actually burdened by the
State’s COVID-19 prevention measures begin to question whether these restrictions




brief in support of motion for preliminary injunction                         Page 18 of 21
are really necessary. A robust and effective response to COVID-19 requires shared sac-
rifice, and continued public support for COVID-19 prevention measures depends on
the perception that the burdens are being shared in a reasonably equitable fashion.
When state officials give special allowances to politically favored groups such as abor-
tion providers, they cannot credibly claim that the elective-surgery bans and social-
distancing rules that they impose on everybody else are necessary health-and-safety
measures.

                                  CONCLUSION
    The motion for preliminary injunction should be granted.

                                              Respectfully submitted.

                                               /s/ Erick G. Kaardal
 T HOMAS B REJCHA *                           E RICK G. K AARDAL
 Illinois Bar No. 0288446                     Minnesota Bar No. 0229647
 M ARTIN W HITTAKER *                         Mohrman, Kaardal & Erickson, P.A.
 Illinois Bar No. 6208211                     150 South Fifth Street, Suite 3100
 Thomas More Society                          Minneapolis, Minnesota 55402
 309 West Washington Street, Suite 1250       (612) 341-1074 (phone)
 Chicago, Illinois 60606                      (612) 341-1076 (fax)
 (312) 782-1680 (phone)                       kaardal@mklaw.com
 (312) 782-1887 (fax)
 info@thomasmoresociety.org                   J ONATHAN F. M ITCHELL *
                                              Texas Bar No. 24075463
                                              Mitchell Law PLLC
                                              111 Congress Avenue, Suite 400
                                              Austin, Texas 78701
                                              (512) 686-3940 (phone)
 * pro hac vice applications                  (512) 686-3941 (fax)
   forthcoming                                jonathan@mitchell.law

 Dated: May 3, 2020                           Counsel for Plaintiffs




brief in support of motion for preliminary injunction                      Page 19 of 21
                     CERTIFICATE OF COMPLIANCE
    I certify that this document complies with the word limits in Local 7.1(f) because
it contains 5,713 words, as calculated by Microsoft Word for Mac version 16.30. I fur-
ther certify that the word-count function was applied specifically to include all text,
including headings, footnotes, and quotations.
    I certify that this document complies with the type-size limit of Local Rule 7.1(h)
because it was produced using the font ITC Galliard Pro in 13 point.


                                           /s/ Erick G. Kaardal
                                           E RICK G. K AARDAL
                                           Counsel for Plaintiffs




brief in support of motion for preliminary injunction                     Page 20 of 21
                        CERTIFICATE OF SERVICE
    I certify that I will hire a process server to deliver serve this document and all
supporting exhibits, along with the complaint and summons, upon each of the defend-
ants on Monday, May 4, 2020.


                                          /s/ Erick G. Kaardal
                                          E RICK G. K AARDAL
                                          Counsel for Plaintiffs




brief in support of motion for preliminary injunction                     Page 21 of 21
